DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered. Claims 1-4, 7-17 and 20 are now pending. Claims 16, 17 are amended. Claims 3, 4, 9-15 and 17 remain withdrawn. Claims 1, 2, 7, 8, 16 and 20 are currently being examined as drawn to IL2RG and ABCB1 biomarkers and treatment comprising an anti-CTLA4 agent.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 requires:
determining an expression level for IL2RG or both IL2RG and ABCB1 in a biological sample of a patient; 
determining whether the expression level(s) is greater than or equal to a gene expression cutoff for each biomarker or the set of biomarkers, wherein the gene expression cutoff for IL2RG is 9.3 (log 2);
determining an immune evasion subtype based on whether the expression level(s) is greater than or equal to the gene expression cutoff for each biomarker or the set of biomarkers, wherein the immune evasion subtype for the sample of the patient is selected from three or more immune evasion subtypes; 
selecting a combination treatment based on one or more immune evasion mechanisms of the immune evasion subtype; and 
administering the combination treatment to the patient;
wherein when the gene expression cutoff for the IL2RG is greater than or equal to 9.3, the group of two or more treatments comprises at least two treatments selected from the group consisting of anti-PDCD1 (PD1) agent, anti-CTLA-4 agent, ex vivo modulated DCs, CART cells, anti-TGFbeta-1 agent, an anti-IFN-gamma agent, and a combination thereof.
The claims define the treatment administered when IL2RG gene expression is above the 9.3 cutoff, but do not identify what the immune evasion subtype is and what 
The claims still require determining an immune evasion subtype based on whether the one or more expression levels is greater than or equal to the gene expression cutoff, but do not recite what is/are the cutoff(s) for the set of biomarkers measured other than IL2RG. The claims also still require selecting an immune evasion subtype from three or more immune evasion subtypes but do not identify what the three or more subtypes actually are to select from, and do not identify what immune evasion subtype is determined based on which gene cutoffs. The claims still do not clarify what mechanisms of immune evasion the unidentified three or more immune evasion subtypes have, therefore the basis for selecting and administering treatment is unclear. 
Thus, the scope of the patients and immune evasion subtypes and evasion mechanisms identified, and treatments administered are unclear. Given the above reasons, the metes and bounds of the claims cannot be determined.
Examiner Suggestion: Amend the claims to recite what value cutoffs they need to be equal to or greater than, identify the biomarker(s) required to equal or exceed the cutoff (the basis) for each specific treatment to be selected, identify what specific combination treatment is selected and administered for each biomarker cutoff value, thus clearly identifying the scope of patient population having a specific biomarker expression profile to receive a specific treatment regimen.



Response to Arguments
3.	Applicants presented no arguments against this rejection of claims 1, 2, 7, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	The claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7, 8, 16, 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Sabatier et al (Oncotarget, 2014, 6:5449-5464), in view of Callahan et al (Frontiers in Oncology, January 15, 2015, 4:1-6).
Sabatier et al teach a method comprising: 
(a) determining one or more expression levels for a set of biomarkers from a breast tumor tissue of a patient including biomarkers IL2RG, PDL1, CTLA4, and CD2;
(b) determining that IL2RG, CTLA4, and CD2 are significantly up-regulated in expression in breast cancers that also significantly overexpress PD-L1;
(c) (i) labeling (GO Term Label) the breast cancers associated with PD-L1, IL2RG and CD2 overexpression as immune subtypes and immune evasion mechanisms in Supplementary Table 6 such as immune response (row 5), positive regulation of immune process (row 7), regulation of lymphocyte activation (row 11), and 
(d) suggesting breast cancer with upregulated PD-L1 expression should be treated with PD1/PDL1 inhibitors due to the known correlation of several cancers overexpressing PDL1 and being responsive to anti-PDL1 therapies (abstract; p. 5458, col. 2, first paragraph).
Although Sabatier et al suggest overexpression of these biomarker genes indicate an immune suppressive tumor needing anti-PDL1 therapy, Sabatier et al does not teach the numerical cutoff value to indicate overexpression as claimed. Although Sabatier et al label patients having significant PDL1, IL2RG, CTLA4, and CD2 gene overexpression by immune subtypes with immune evasion mechanisms, Sabatier et al does not label the immune evasion subtype as a “Cluster” number.  Sabatier et al suggests selecting anti-PDL1 therapy for breast cancer patients overexpressing the biomarker genes but does not demonstrate administering the therapy to the patients or teach administering a combination of PD1/PDL1 inhibitors with CTLA4 inhibitors intravenously.
Callahan et al suggest CTLA4 inhibition combined with PD1/PDL1 pathway blockade because CTLA4 and PD1 are non-redundant pathways for the regulation of T-
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to identify the patients for therapy with PD1/PDL1 pathway inhibitor in the method of Sabatier et al when PDL1 and associated genes IL2RG, CTLA4, and CD2 are overexpressed above cutoffs, including overexpression that encompasses the range above 9.3(log 2). One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al identify overexpression of these genes as biomarkers of PDL1-overexpressing breast tumors, and Sabatier et al and Callahan et al teach that PDL1-overexpressing tumors are established as being responsive to PD1/PDL1 pathway inhibitor therapies. It would have been well within the level of the ordinary skill artisan to identify tumors having overexpression of these 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine and administer CTLA4 inhibitor therapy with the PD1/PDL1 inhibition therapy intravenously in the method of Sabatier et al. One would have been motivated to, and have a reasonable expectation of success to, because Callahan et al teach that the two modes of treatment promote tumor immune response and are non-redundant therapies that could have additive or synergistic therapeutic effect, teach preclinical studies demonstrate synergy with combined treatment, teach that combined CTLA4 and PD1/PDL1 pathway blockade have resulted in improved objective response rates for cancer patients clinically, and teach known studies where the blockade therapy is administered intravenously.
It is noted for definition purposes, that the instant specification discloses “Cluster 1” patients are characterized by having significantly higher than normal expression of PD-L1 and CTLA-4 ([96]). Instant claim 16 characterizes a Cluster 1 patient as having overexpression of IL2RG. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Sabatier et al to characterize patients as having a subtype encompassed by “Cluster 1” who have significantly higher than normal expression of IL2RG, CD2, PD-L1 and CTLA-4. One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al successfully characterize and identify various subtypes of patients having overexpression of IL2RG, CD2, PD-L1 and CTLA-4 and needing treatment with PD1/PDL1 pathway inhibitors.


Response to Arguments
5.	Applicants argue that although a combination of therapies including ipilimumab and nivolumab was administered by Callahan, Callahan states they conducted a “small study” which at best achieved “relatively modest” results for the combination. Applicants argue that this is enough to demonstrate to a person of ordinary skill in the art that there is no motivation to make the modifications proposed by Examiner with a reasonable expectation of success. Applicants argue that Callahan teach it is unclear or unpredictable which choices regarding combination therapies are likely to be successful. Applicants argue that Callahan does not provide motivation to combine its teachings with Sabatier with predictability or reasonable expectation of success.

6.	The arguments have been considered but are not persuasive. Contrary to arguments, Callahan cites several previous studies that support the combined therapy of ipilimumab and nivolumab/pembrolizumab, providing motivation and reasonable expectation of success to add CTLA-4 antibody therapy to PD-1 blockade therapy for patients identified as overexpressing PD-L1. The section cited by Applicants in Callahan does not teach away from combined therapy, but rather demonstrates successful treatment even if modest and in a small study. The conclusion on p. 5 of Callahan cited by Applicants to support uncertainty or unpredictability is taken out of context. The paragraph in its entirety spanning p. 5, col. 1-2 states that there are new agents coming available for checkpoint blockade including antibodies against LAG-3, Tim-3 among other targets in addition to CTLA-4 and PD-1, and there are new opportunities for 
Applicants ignored the majority of the Callahan reference summarizing the success of treating PD-L1-expressing patients with PD-1 antibodies and in combination with CTLA-4 antibodies. For example:
“Strong preclinical rationale for the clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic immunologic observations, which supported the notion that CTLA-4 and PD-1 are non-redundant pathways for the regulation of T cell responses, suggesting that the combination could have additive or synergistic potential. Furthermore, two early studies in mouse models of transplantable syngeneic tumors created further enthusiasm for this combination. The first study, presented by Korman and colleagues, demonstrated that the combination of PD-1 and CTLA-4 blockade had synergistic anti-tumor activity in a mouse model of colon adenocarcinoma, MC38 (28). In a subsequent article by Curran et al., the authors confirmed the potent anti-tumor activity of this combination when used with a cellular vaccine (Gvax or Fvax) in the B16 murine model of melanoma (29). Additionally, they found that the activity of this triple combination was associated with an increase in effector T cells in the tumor microenvironment and a relative reduction in the frequency of regulatory T cells.” (p. 1-2).

Clinical activity in melanoma (p. 2-3):
“The initial report of activity for the concomitant combination of ipilimumab and nivolumab was notable for objective response rate (ORR), averaging 40% (ranging from 21 to 53%, n = 52) across all dose-levels tested (cohorts 1–3, 2A). The inclusion of patients with stable disease for at least 24 weeks along with responders, defined as aggregate clinical activity rate, was 65% (50–83%) across all dose levels. While cross-study comparisons are inherently limited, previously reported response rates for ipilimumab monotherapy and nivolumab monotherapy were 11 and 31%, respectively (8, 11, 32). One notable feature of the responses seen for patients treated with the combination was the relatively high rate of complete responses or near complete responses; 31% of the patients treated with the concomitant combination had a reduction in disease burden of 80% or greater. Based upon this initial activity, the study was expanded and an additional 41 patients treated with the concomitant combination of ipilimumab and nivolumab (cohort 8) were reported upon at ASCO in 2014. In cohort 8, the ORR was 43 with 31% of patients showing a reduction in disease burden of 80% or greater.”

Biomarkers (p. 3-4):
“For PD-1 and PD-L1 blocking antibodies, expression of PD-L1 in the tumor microenvironment has been intensely studies as a potential biomarker. In a small study (n = 9) from a single dose phase 1 study of nivolumab, Brahmer et al. 

“PD-L1 tumor expression as a potential biomarker was explored in the present study for patients treated with the concurrent combination of ipilimumab and nivolumab (cohorts 1–3, 2A) and for those who received nivolumab monotherapy sequenced after prior ipilimumab (cohorts 6 and 7) (30). For those patients treated in the sequenced cohorts, the trend for PD-L1 expression followed prior experience for nivolumab monotherapy; an ORR of 50% (4/8) was seen in patients that tested PD-L1 positive compared to an ORR of 8% (1/13) for those that were PD-L1 negative.”

Clinical activity in RCC (p. 4):


Abstract: 
“Checkpoint blocking antibodies targeting regulatory molecules on T cells such as CTLA-4 and PD-1 have reinvigorated the field of cancer immunotherapy. These agents have demonstrated clinical activity across a variety of tumor types.”

Thus, Callahan teach the motivation and reasonable expectation of success of PD-1 antibody therapy and in combination with CTLA-4 antibody therapy for the cancer patient population overexpressing PD-L1 as identified in the method of Sabatier. See also Examiner’s response to these arguments in section 6 o the Final Office Action mailed February 25, 2021.

7.	Conclusion: No claim is allowed.




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.